﻿The fact that the Grenada delegation is speaking on the last day of the general debate in no way diminishes my delegation's pleasure at seeing you, Sir, preside over the business of the forty-second session of the General Assembly, with confidence and competence. My delegation joins in the many eloquent expressions of praise and gratitude to your distinguished predecessor for his outstanding conduct of the forty-first session. 
The Grenada delegation also shares in the many warm tributes paid to the Secretary-General, for his untiring efforts and great diplomatic skills in the pursuit of peace. My delegation greets, salutes and congratulates the newly appointed Under-Secretary-General for Political and General Assembly Affairs, Ambassador Reed, who is amiable and knowledgeable.
When the curtain fell on the forty-first session many resolutions had been passed, and many situations had been resolved, for which that body could justly be proud. However, as the curtain rose on the forty-second session, certain perennial global issues impinging upon international peace and security remain unresolved. ī shall refer to some of them presently.
The word "peace" echoes, re-echoes and reverberates throughout the length and breadth of this Hall, with a frequency that is almost deafening. And this is how it should be. For what the world needs most at this time is peace. If peace is allowed to elude mankind indefinitely, the threat of nuclear war, which hangs over the universe like the sword of Damocles, will continue to contribute to the possibility of man's becoming an endangered species. 
Peace in the global context is not just the absence of war. Rather, it is a state arrived at when certain geopolitical, social, moral, economic and physical forces are in balance, under the impetus of a catalyst called "justice". Attainment of this state of equilibrium is more easily said than done, for the following reason.
Unlike the natural sciences - mathematics, physics, chemistry, biology, and so forth - for which there exist appropriate equations and formulas for the solution of problems, in the social sciences, where peace, justice, security, morality and other global issues lie, there are no comparable equations and formulas. Resort is therefore made to reason, understanding, conscience, morality, past experience, compromise, good will, and so forth, in the resolution of those knotty global issues which impinge upon international peace and security. And therein lies the dilemma.
In the practice of the art of diplomacy to resolve geopolitical issues, there are certain ingredients - association, compromise, confrontation, exclusion - which must be applied in delicate balance for the resolution of those dangerous situations which impinge upon international peace and security. How, when, where, why these ingredients are brought into play becomes the art and challenge of diplomacy.
Some of the pressing global issues referred to during the general debate are also of grave concern to my delegation. The Iran-Iraq war, which began as a series of border conflicts in 1980, has now escalated into a full-blown conflagration on land, sea and air, despite the efforts of the Security Council and the Secretary-General to mediate the dispute. Of humanitarian concern are the attacks on civilian targets; the resort to chemical warfare, contrary to the Geneva Protocol of 1925; the treatment of prisoners of war; and the interference with the right of free navigation, trade and commerce in international waters. The present situation in the Persian Gulf is fraught with dangerous implications and consequences. It should not be allowed to degenerate further.
The pernicious and odious racial policies of South Africa - apartheid — have been of major concern to the international community for at least 35 years. Apartheid is systematized and institutionalised racism, which has no place in civilized society, for it is cruel and inhuman. The Security Council has labelled it a crime against humanity. The Prime Minister of Grenada, the Right Honourable Herbert A. Blaize, when addressing the fortieth session of the General Assembly referred to apartheid as "injustice institutionalised". He stated:
"There must, therefore, be urgent, united action to rid South Africa of the scourge of apartheid and minority rule, and to bring independence to Namibia". (A/40/PV.35, p. 48-50)
Grenada's Minister of External Affairs, in his statement to the forty-first session of the General Assembly, emphasized that
"Grenada will to the extent possible, and consistent with its own policies, support any move or action by the international community designed to bring about the dismantling of apartheid and the achievement of majority rule in South Africa". (A/41/PV.32, p. 8)
A Grenadines patriot, T. Albert Marryshow, of beloved and revered memory, the centennial of whose birth we are celebrating this year, wrote in 1917 in a series entitled "Cycles of Civilization" - a veritable literary treasure in the Grenada archives - that the civilized world would have to come to grips with the racist policies of South Africa in the future. I want to emphasize that that was 1917, long before there were many independent African States, long before the United Nations came into being. Marryshow concentrated much of his historical, ferocious, but justifiable attack on General Jan Smuts, one of the early architects of the emerging apartheid practice. There was a man of prophetic vision speaking out alone in the colonies in 1917 against what was then considered to be a normal and benign situation. Today the situation in South Africa is the most abnormal and most malignant on the face of the earth - tyranny of the minority, terrorization of the majority.
The external-debt problem, with its adverse economic consequences, especially in the developing countries, is a perfect example of how international peace and security can be threatened by a situation which can have dire social, political and economic consequences. Debt repayment and debt servicing, pose a hardship foe, and place a stranglehold on, the economy of many developing countries, akin to a millstone around their necks. While the repayment of debt is a legal and moral responsibility of the debtor, debt relief should be a humane and moral consideration of some of the creditors, who in the context of the present global situation may be practising simple justice by putting back into the good earth a little of what has been taken out. History is replete with examples of how exploitation and injustice could have contributed to the debt problem.
To the least developed countries, whose social and humanitarian programmes are held in abeyance because of debt repayment and debt servicing, the cynicism mingled with humour of a socio-economist can be applied - namely, that the inherent vice in some economic systems is the unequal sharing of blessings, while the inherent virtue in others is the equal sharing of miseries. In the final analysis, if the external-debt problem is allowed to erode further, the economies of both developed and developing countries stand to suffer.
As one of the smallest island developing States Members of the United Nations, Grenada has a special interest in the question of island developing countries.
Almost three years ago, on 18 December 1984, resolution 39/121, entitled "Specific measures in favour of island developing countries" was adopted by the General Assembly. That resolution reiterated the call for specific action in favour of island developing countries contained in five previous resolutions. Additionally, three resolutions of the United Nations Conference on Trade and Development (UNCTAD) called on the international community to recognize the special characteristics and handicaps of island developing countries, and to provide appropriate support to them in their development efforts.
Unfortunately, nothing has been achieved except that in its resolution 41/163 of 5 December 1986 the General Assembly requested the Secretary-General to prepare a comprehensive report, which would include specific recommendations to ensure that the Assembly at its forty-third session would be able to review the situation and act accordingly, in the interest of island developing countries. Grenada's delegation anticipates with high expectation positive results at the forty-third session.
With respect to the special needs of island developing countries, my delegation is reminded of the saying of the great Chinese sage and philosopher, Confucius: give a man a fish, and you satisfy his needs for a day; teach a man to fish, and you satisfy his needs for many a day.
In Central America, the recent peace initiative undertaken by five Presidents, which resulted in the Guatemala Agreement of 7 August, is a credit to their vision, judgement and spirit of goodwill. The ray of hope, the crack in the door, which the Agreement introduces should be seized upon. After examination, study and modification, where necessary, that historic document can form the basis for peace in the region. The settling of disputes by resort to force and violence is anachronistic and dangerous. All that is right or reasonable pleads for sister republics to make peace within States and among nations.
In the Middle East, the Arab-Israeli dispute, which has been festering for some time, is now approaching a chronic state which could complicate the general Middle East situation. The doctrine of the right to self-determination is valid and indisputable. The right of Israel to exist as a State - a fait accompli for nearly 40 years - within safe and secure borders is well established. The existence of Israel is a fact of life which should not be challenged. Similarly, the right of the Palestinian people to a homeland within secure and recognized boundaries is a principle that has validity. The claim of the Palestinian people to a homeland in the land of their ancestors is a matter of history and simple justice. Their claim should not be thwarted as long as there is recognition of the principle of sovereignty, territorial integrity and political independence.
It is believed that through the universal language of music, through the universal medium of sports, the world stands the best hope of attaining the universal goal of brotherhood. With this in mind, it is the hope of the Grenada delegation that the games of the XXIVth Olympiad, which will take place at Seoul, Korea, from 17 September to 2 October 1988, and the preparations for the Games will introduce a healing process so that the Korean problem can be resolved in the best interest of the Korean people. In the meantime the reality is that there are two Koreas, North Korea and South Korea, separated by a demilitarised zone under the supervision of United Nations forces. This interim arrangement will, it is hoped, yield to negotiation and dialogue, to the end that the Korean people may soon take their place in the international community.
In Cyprus, Afghanistan, Kampuchea, the Falklands (Malvinas) and other areas of conflict it is the hope and prayer of my delegation that wisdom, understanding and justice will prevail, to the end that peace may eventually be assured.
An area of global interest and common concern is the illicit trafficking in drugs and psychotropic substances, which, like the plague, is spreading over the face of the earth and gnawing at the very fabric of society. Concomitant with the craze for those dangerous substances is the proportionate increase in the level of violence, which is fast creating a seamy subculture in some societies. It is generally believed that drugs and international terrorism have a direct relationship. This twin menace is growing bolder every day and wreaking havoc on innocent and unsuspecting people. It should be interdicted at the source.
Another area of global concern is the rapid spread of acquired immune—deficiency syndrome (AIDS), which like a scourge is approaching pandemic proportions. In this regard the prestigious United Nations World Health Organization (WHO) should continue to focus on the aetiology, prognosis and therapy for this health hazard, which has dangerous social consequences. The step recently taken by the President of the United States of America and the General Secretary of the Union of Soviet Socialist Republics in agreeing in principle on the elimination of medium-range missiles from their nuclear arsenals is indeed heartening and inspires hope. It is the hope of mankind that, just as a journey of 1,000 miles begins with a single step, so the first step has been taken down the long, difficult and tortuous road towards total and complete nuclear disarmament.
Finally, listening and speaking in this fraternal forum of the United Nations, where confrontational and adversarial issues very often arise, my delegation is chastened by the divine admonition first have peace in your hearts, and then you will able to give peace to others.
